                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

TINA L. HARMON,                          )
                                         )
                         PLAINTIFF       )
                                         )
            VS.                          )   CAUSE NO. 3:18-CV-482 RLM-MGG
                                         )
NANCY A. BERRYHILL, ACTING               )
COMMISSIONER OF SOCIAL SECURITY,         )
                                         )
                         DEFENDANT       )


                              OPINION and ORDER

      Tina Harmon seeks judicial review of a final decision denying her

application for disability insurance benefits and supplemental security income

under Title II of the Social Security Act, 42 U.S.C. §§ 423 and 1382 et seq. The

court has jurisdiction over this action pursuant to 42 U.S.C. § 405(g). For the

following reasons, the court vacates the hearing scheduled to address this

matter, vacates the Commissioner's decision, and remands this case for further

proceedings.

      Ms. Harmon argues remand is required because the ALJ’s hypothetical

question didn’t adequately account Ms. Harmon’s concentration, persistence,

and pace limitations.1 “In this circuit, ‘both the hypothetical posed to the VE and

the ALJ's RFC assessment must incorporate all of the claimant's limitations



1 In her brief, Ms. Harmon also challenged the ALJ’s consideration of the social

limitations assessed by the state agency consultants and ALJ’s credibility
determination. Because the ALJ’s hypothetical question was flawed and requires
remand, the court declines to address the other issues Ms. Harmon raises.
supported by the medical record,’ ” including “deficiencies of concentration,

persistence, or pace.” Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015) (quoting

Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014)).

      The   ALJ   found   that   Ms.   Harmon    had   moderate   limitations   in

concentration, persistence, and pace. The only non-physical limitations the ALJ

included in her hypothetical question to the vocational expert were that [Ms.

Harmon] “can understand, remember and carry out simple, routine tasks. [Ms.

Harmon] can use judgment limited to simple work-related decisions [and she]

can frequently interact with supervisors and with co-workers, but can

occasionally interact with the public.” [Doc. No. 13 at 24].

      The court of appeals has “rejected the notion that a hypothetical like the

one here ‘confining the claimant to simple, routine tasks and limited interactions

with others adequately captures temperamental deficiencies and limitations in

concentration, persistence, and pace.’ ” Yurt v. Colvin, 758 F.3d at 814 (quoting

Yurt v. Colvin 758 F.3d at 858–859). See also Winsted v. Berryhill, 915 F.3d 466,

471 (7th Cir. 2019) (“[a]gain and again, we have said that when an ALJ finds

there are documented limitations of concentration, persistence, and pace, the

hypothetical question presented to the VE must account for these limitations”).

Because the hypothetical posed to the VE didn’t properly incorporate Ms.

Harmon’s moderate limitations in concentration, persistence, and pace, remand

is required. See Varga v. Colvin, 794 F.3d at 813.



                                        2
      Accordingly, the court VACATES the April 16, 2019, hearing on Ms.

Harmon’s    petition   to   review   Commissioner's     decision,   VACATES   the

Commissioner’s decision, and REMANDS this case for further proceeding

consistent with this opinion.

      SO ORDERED.

      ENTERED:         April 15, 2019


                                           /s/ Robert L. Miller, Jr.
                                        Judge, United States District Court




                                          3
